     Case 5:19-cv-01118-LCB-SGC Document 16 Filed 02/12/21 Page 1 of 4                     FILED
                                                                                  2021 Feb-12 AM 09:12
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JAMES OTIS WILLLIAMS, JR.,                 )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:19-cv-01118-LCB-SGC
                                           )
JESSICA LA’SHAY SANDERS, et                )
al.,                                       )
                                           )
       Defendants.                         )

                                      ORDER
      The magistrate judge entered a report on October 13, 2020, recommending

this action be dismissed without prejudice for failing to state a claim upon which

relief can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 14). The plaintiff

has filed objections to the report and recommendation. (Doc. 15).

      In his objections, the plaintiff admits “[t]his objection does not contain ‘new

allegations’ but the same allegations and constitutional provisions that were

presented to a separate court but . . . were unlawfully ‘suppressed’ and filed as

‘hearsay.’” (Id. at 1). The plaintiff now argues he can bring his claims against the

defendants under the False Claims Act, 31 U.S.C. §§ 3729 – 33. (Id. at 4).

Specifically, the plaintiff asserts: “Violations under the federal False Claims Act

can result in significant fine and penalties in which the petitioner James O. Williams
      Case 5:19-cv-01118-LCB-SGC Document 16 Filed 02/12/21 Page 2 of 4




Jr. is seeking for defendant Jessica La’Shay Sanders to be fined and federally

prosecuted to the fullest extent of federal law.” (Id.).

      The Eleventh Circuit has held:

      Although the FCA itself is silent as to whether a private individual can
      bring a qui tam suit pro se, we have held that an individual may “not
      maintain a qui tam suit under the FCA as a pro se relator.” Because our
      decision in Timson established that Ford could not proceed pro se to
      litigate this qui tam action, the district court did not err in dismissing
      her FCA claims.

Ford v. Helms Career Institute, 825 F. App’x. 719, 721-22 (11th Cir. 2020) (citing

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)). Based on the Eleventh

Circuit’s holding, the Court finds the plaintiff’s objections are without merit.

      If a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). Unchallenged portions of a Magistrate Judge’s report are reviewed for

clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation (Doc.

14) should be ACCEPTED and hereby ADOPTS it as the findings of the Court.

The case is therefore DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is DIRECTED to close the case.




                                           2
Case 5:19-cv-01118-LCB-SGC Document 16 Filed 02/12/21 Page 3 of 4




             DONE and ORDERED this February 12, 2021.



                              _________________________________
                                       LILES C. BURKE
                               UNITED STATES DISTRICT JUDGE




                                3
      Case 5:19-cv-01118-LCB-SGC Document 16 Filed 02/12/21 Page 4 of 4




                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                       In Replying Give Number
Clerk of Court                                                       of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                       David J. Smith
                                                                       Clerk of Court

                                                                                   PLRA Notice



                                                   4
